NUMBER 13-18-00279-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


JONATHAN RODRIGUEZ,                                                           APPELLANT,

                                               v.

THE STATE OF TEXAS,                                                             APPELLEE.


                     On appeal from the 103rd District Court
                          of Cameron County, Texas.



                                          ORDER
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Order Per Curiam

       Appellant, Jonathan Rodriguez, seeks to appeal the trial court’s denial of his

application for writ of habeas corpus. The record currently before the Court fails to

include a certification of appellant’s right to appeal.      See TEX. R. APP. P. 25.2(a)(2)

(requiring trial court to enter certification of defendant’s right of appeal “each time it enters
a judgment of guilt or other appealable order”), (d) (requiring record to include trial court’s

certification).

       Accordingly, this matter is ABATED and REMANDED to the trial court for entry of

a certification of the appellant’s right to appeal.       On remand, the trial court shall

immediately issue notice of a hearing and accordingly conduct a hearing addressing the

foregoing matter. We further direct that, after conducting the hearing, the trial court

certify whether appellant has the right of appeal. The trial court's certification, and any

orders it enters, shall be included in a supplemental clerk's record. The trial court is

directed to cause the supplemental clerk's record to be filed with the Clerk of this Court

within thirty days of the date of this order. Should the trial court require more time to

comply with the directions of this Court, it shall request an extension prior to the expiration

of this deadline.

       It is so ORDERED.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of July, 2018.




                                              2